Citation Nr: 1703644	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  04-20 683	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES
 
1.  Entitlement to an initial disability rating in excess of 10 percent prior to August 28, 2014 for atherosclerotic heart disease, status post inferior wall myocardial infarction, with old atypical angina pectoris, and normal left ventricular function.

2.  Entitlement to an initial disability rating in excess of 30 percent since August 28, 2014 for atherosclerotic heart disease, status post inferior wall myocardial infarction, with old atypical angina pectoris, and normal left ventricular function.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities prior to August 14, 2012.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
ATTORNEY FOR THE BOARD
 
E. Ko, Associate Counsel


INTRODUCTION
 
The Veteran had active service from March 1979 to July 1994.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  The Board remanded the case in July 2007 and May 2011 for further development.  
 
In a January 2016 rating decision VA increased the evaluation of the Veteran's coronary artery disease to 30 percent effective August 28, 2014.  As the rating does not represent the maximum benefits potentially allowable, the claim remains on appeal.  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993).
 
The issue of entitlement to total disability based on individual unemployability since August 14, 2012 is moot.  In this regard, since that date the Veteran was been in receipt of a 100 percent rating for posttraumatic stress disorder (PTSD), a 60 percent rating for chronic fatigue syndrome.  As a consequence, he became entitled to special monthly compensation at the "S1" rate effective the same date.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350.  In light of this award additional compensation cannot be paid to the Veteran absent such findings as the complete loss of use of a limb due to a service connected disorder, total blindness, or total deafness.  These findings are not evident in any record.  Since no additional compensation could be paid, the Board finds the question of entitlement to individual unemployability benefits since August 14, 2012, to be moot.

The Board acknowledges that pursuant to Bradley v. Peake, a 100 percent disability rating does not necessarily render the issue of entitlement to a total disability rating based on individual unemployability moot.  Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  In Bradley, however, the veteran had not been awarded special monthly compensation.  In this case, the Veteran has been awarded special monthly compensation at the "S1" rate since August 14, 2012.   As such, the Board finds that the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders since August 14, 2012 is moot.  
 
The issue of entitlement to a total disability rating based on individual unemployability prior to August 14, 2012 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
 
 
FINDINGS OF FACT
 
1.  Prior to August 28, 2014, the Veteran's atherosclerotic heart disease, status post inferior wall myocardial infarction, with old atypical angina pectoris, and normal left ventricular function was not manifested by a workload of less than 7 metabolic equivalents which resulted in dyspnea, fatigue, angina, dizziness, or syncope; and there was no evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.
 
2.  The Veteran's atherosclerotic heart disease, status post inferior wall myocardial infarction, with old atypical angina pectoris, and normal left ventricular function has not been manifested by more than one episode of congestive heart failure in the past year, or; by a workload of less than 5 metabolic equivalents resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 50 percent since August 28, 2014.
 
 
CONCLUSIONS OF LAW
 
1.  The criteria for a rating higher than 10 percent for atherosclerotic heart disease, status post inferior wall myocardial infarction, with old atypical angina pectoris, and normal left ventricular function were not satisfied prior to August 28, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.104, Diagnostic Code 7005 (2016).
 
2.  The criteria for a rating higher than 30 percent for atherosclerotic heart disease, status post inferior wall myocardial infarction, with old atypical angina pectoris, and normal left ventricular function have not been satisfied since August 28, 2014.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.104, Diagnostic Code 7005.

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act
 
With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
 
The RO has substantially complied with the Board's March 2011 remand directives.  The August 2014 VA examiner has provided credentials sufficient to show that he was qualified to perform the examination.  Further, as the Social Security Administration records pertaining to the Veteran's disability were destroyed, further development to secure those records is not necessary. 
 
Relevant Laws and Regulations
 
The Veteran seeks an initial rating for his coronary artery disease higher than 10 percent prior to August 28, 2014 and higher than 30 percent since that date, which has been rated under 38 C.F.R. § 4.104, Diagnostic Code  7005.  
 
Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).
 
With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).
 
Under Diagnostic Code 7005, a 10 percent disability rating is assigned when a workload of greater than 7 metabolic equivalents but not greater than 10 metabolic equivalents results in dyspnea, fatigue, angina, dizziness, or syncope; or when continuous medication or a pacemaker is required.  38 C.F.R. § 4.104.
 
A 30 percent disability rating is assigned when a workload of greater than 5 metabolic equivalents but not greater than 7 metabolic equivalents results in dyspnea, fatigue, angina, dizziness, or syncope; or when there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  Id.
 
A 60 percent disability rating is warranted when there is more than one episode of acute congestive heart failure in the past year, or when a workload of greater than 3 metabolic equivalents but not greater than 5 metabolic equivalents results in dyspnea, fatigue, angina, dizziness, or syncope, or; where there is left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent.  Id. 
 
When evaluating disabilities of the cardiovascular system under Diagnostic Code 7005, it must be ascertained whether cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or X-ray) is present and whether or not there is a need for continuous medication.  38 C.F.R. § 4.100 (2016).
 
During the pendency of this claim, the section of the rating schedule applicable to the cardiovascular system was amended effective from October 6, 2006.  See 71 Fed. Reg. 52,460 (Sept. 6, 2006).  The amendments did not involve changes to the rating criteria, which are identical in every respect to the criteria in effect prior to October 6, 2006.  Id.  The only change relevant to this claim was the addition of 38 C.F.R. § 4.100, the provisions of which were set forth above.  

Increased Rating

The preponderance of the evidence shows that the criteria for a rating in excess of 10 percent prior to August 28, 2014 and in excess of 30 percent since that date 2014 for atherosclerotic heart disease, status post inferior wall myocardial infarction, with old atypical angina pectoris, and normal left ventricular function have not been met or more nearly approximated.  The claimant's heart disorder most nearly approximates the criteria for a 10 percent rating prior to August 28, 2014 and a 30 percent rating since that date.

An April 2004 addendum to a June 2003 VA examination noted that a March 2003 echocardiogram showed a left ventricular ejection fraction of 60 percent.  The examiner opined that this was the equivalent to 7 to 10 metabolic equivalents.  The echocardiogram showed no evidence of cardiac hypertrophy or dilatation.  The examiner noted that the Veteran suffered from a myocardial infarction in November 2002, but also reported that his heart disorder had minimal limitations on his daily activities.  

A June 2009 VA examination noted complaints of dyspnea upon moderate exertion when climbing stairs.  The Veteran reported, however, that he was able to perform farm work, albeit slowly, without significant limitation.  The Veteran was noted to have been seen at a VA hospital in January 2003, and a private hospital in February 2009 for unstable angina.  A cardiovascular stress test was performed which revealed a maximum workload of 7.2 metabolic equivalents.  His left ventricular ejection fraction was 60 percent.  Further, there was no ischemia, no cardiac hypertrophy and the Veteran's heart size was normal, as documented by an X-ray.  

A subsequent July 2009 report noted that a comparison between a July 2009 echocardiogram and a January 2003 echocardiogram revealed signs of borderline left atrial enlargement.  

An August 2014 VA examination noted complaints of chest pain with exertion.  The appellant denied any hospitalization for a heart disorder since his last VA examination.  The appellant was not found to show signs of congestive heart failure, or cardiac hypertrophy.  A September 2014 echocardiogram showed a left ventricular ejection fraction of greater than 55 percent and an interview based study showed 5 to 7 metabolic equivalents.  The appellant did report complaints of fatigue and angina.  The appellant's hear disorder was not judged to have an impact on his ability to work.

The above evidence shows that the Veteran's coronary artery disease has more nearly approximated the criteria for a 10 percent rating prior to August 2014 as his metabolic equivalents  was consistently above 7 and there is no evidence that he had cardiac hypertrophy or dilatation.

The above evidence shows that the Veteran's coronary artery disease has more nearly approximated the criteria for a 30 percent rating as of August 2014 as his left ventricular ejection fraction was consistently above 55 percent and his metabolic equivalent level was consistently above 5.  At no time since August 28, 2014, has the appellant's heart disorder been manifested by episodes of congestive heart failure, an ejection fraction less than 50 percent, or by less than 5 metabolic equivalents.

The Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321 (b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case, the question of entitlement to referral for consideration of an extraschedular rating is neither an issue argued by the claimant nor reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Yancy v. McDonald, 27 Vet. App. 484, 494-95 (2016).  Therefore, the Board finds that further discussion of extraschedular consideration is not warranted at this time.


ORDERS

Entitlement to a disability rating in excess of 10 percent for atherosclerotic heart disease, status post inferior wall myocardial infarction, with old atypical angina pectoris, and normal left ventricular function prior to August 28, 2014 is denied.

Entitlement to a disability rating in excess of 30 percent for atherosclerotic heart disease, status post inferior wall myocardial infarction, with old atypical angina pectoris, and normal left ventricular function since August 28, 2014 is denied.


REMAND

The record raises the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities prior to August 14, 2012.  Significantly, however, the RO has not yet adjudicated this issue.  Hence, the Board may not adjudicate this issue in the first instance without potential prejudice to the Veteran's claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (holding that when the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider the potential for prejudice).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must take appropriate action to obtain translations of medical records in Spanish, including a December 1995 VA examination for posttraumatic stress disorder, an October 2008 VA medical record, and a June 2007 private medical provider's note.

2.  Thereafter, adjudicate the issue of whether the Veteran is entitled to a total disability rating based on individual unemployability prior to August 14, 2012.  If the benefit is denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


